Citation Nr: 1643328	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  10-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas. 

This matter was previously remanded by the Board in May 2014, January 2015, and February 2016 for further development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2016 Travel Board hearing.  A copy of the transcript is associated with the record.

The issue of whether new and material evidence has been submitted with respect to a service connection claim for PTSD has been raised by the record in statement received in May 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

1.  A back disorder is not causally or etiologically related to service, arthritis was not manifest within one year of service separation, and a back disorder has not been shown to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

1.  A back disorder was not incurred during active service, arthritis may not be presumed to have been incurred therein, and a back disorder was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this issue in February 2016.  The Board instructed the RO to schedule the Veteran for a hearing with a VLJ.  The Veteran testified before the undersigned at an April 2016 Travel Board hearing.  The claim was previously remanded to obtain updated relevant post-service records, and to afford the Veteran adequate VA examinations.  As will be discussed below, such has been accomplished.  

As a result of these steps taken, the Board finds that there has been compliance with previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).  

II.  VA's Duty to Notify and Assist

VA's duty to notify was satisfied by a June 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The Board notes that the record was held open an additional 60 days in order to afford the Veteran the opportunity to submit additional relevant records.  However, she did not do so, and an extension for additional time was not requested. 

The duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA provides an examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was most recently afforded a VA examination in June 2015, and had previous VA examinations in July 2009 and July 2012.  The Board finds that when the examination reports are considered together, they are adequate upon which to base a determination.  The Board acknowledges the argument of the Veteran's prior representative in a December 2015 Informal Hearing Presentation with respect to the adequacy of the medical opinions.  In particular, the representative argued that the June 2015 VA opinion relied on the lack of in-service documentation of pain to support a denial.  However, the Board disagrees with this argument as the examiner considered the Veteran's relevant medical history, service treatment records, and lay statements.  Of note, the examiner assumed for the sake of argument that the Veteran's reports of her in-service injury were accurate, yet still concluded that had she had an acute pars injury in-service, she would have had extreme pain and imaging studies would have been provided, which were not done.  Further, the examiners provided well-reasoned and adequately supported opinions.  Accordingly, the examination reports are adequate and fully consider the Veteran's arguments and contentions.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.

III.  Service Connection for a Back Disability

In the Veteran's original May 2009 service connection claim for a back disability, she reported that it was secondary to her service-connected left knee disability.  The Veteran reiterated this contention in her March 2010 Substantive Appeal.  The Veteran has since argued, to include in a May 2011 statement and testimony at the April 2016 hearing, that her back condition is directly related to military service, specifically a fall down concrete stairs while in basic training.  In the May 2011 statement, the Veteran contends that she never associated her left knee injury with her back condition and withdrew the secondary claim.  Regardless, as the contention was made during the course of the appeal and has been developed, the Board will consider both direct and secondary theories of service connection.

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as arthritis, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, chronic disabilities identified under 38 C.F.R. § 3.309(a) are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

As previously noted, the Veteran has testified that her current back disabilities are the direct result of an in-service fall down a flight of concrete stairs.  At the April 2016 hearing, she testified that she went to the emergency room for approximately 48 hours, but was denied x-rays or an MRI.  She reported that her back has continually hurt since the incident and during her time serving as a cook, she would frequently have to sit down and avoid lifting heavy objects due to her back pain.  

The Veteran has submitted an undated emergency care and treatment record documenting a fall and injury to the upper back.  The Veteran's recorded age is 19 years old, which given her date of birth, would date the document in approximately 1987.  Another undated emergency care and treatment record, at which time the Veteran was 21 years old, documents back pain during pregnancy.  A further review of service treatment records reveals no relevant complaints, objective findings, treatment, diagnosis, or any other manifestations of a back condition.  Treatment records do document a January 1990 neck strain as the result of a motor vehicle accident.  A February 1991 separation examination reveals a normal spine and musculoskeletal system.  At the same examination, the Veteran specifically denied any recurrent back pain, bone or joint deformity, or any other relevant condition.

The Board observes that there is no diagnosis of a back disorder during the Veteran's service, or within one year of her separation from service in April 1991.
A July 2009 VA examiner diagnosed the Veteran with myofascial lumbar syndrome.  The examiner concluded that the Veteran's back condition was more likely than not the result of "aging, obesity, musculoskeletal deconditioning and a genetic predispositions to developing a myofascial lumbar syndrome."

A July 2012 VA examiner diagnosed the Veteran with lumbar spine L5-S1 annular tear and disc protrusion with radicular symptoms and pars defect without listhesis.  The examiner determined that is was less likely than not that the Veteran's back condition was directly related to her military service.  The examiner noted both instances of the Veteran complaining of back pain referenced above, but cites the February 1991 examination which was negative for back pain or physical abnormalities.  

The June 2015 VA examiner diagnosed spondylosis, degenerative disc disease, and spondylosis L5/S1.  The examiner similarly concluded that it is less likely than not that the Veteran's variously diagnosed back conditions are a direct result of military service.  The examiner notes the reported neck pain and back pain in service, but states that there is "nothing to indicate chronic low back pain."  The examiner specifically states that it is less likely than not that the Veteran's various back conditions are the result of the Veteran's reported in-service fall.  The examiner explains: "[a]ssuming that the injury mechanism is as the Veteran stated and assuming that her history is accurate and supported by the STRs, an acute pars injury is exceedingly painful and...[it is likely] that she would have been admitted to a hospital for pain control and would have had an x-ray performed, especially if...she was attended to by a physician, as the resulting pain would have absolutely necessitate an imagining study."  In the absence of any evidence of errors of omission, such a study would have been performed.  However, there is no record of any imaging studies.

The Board accepts these VA examiner opinions that the Veteran's back conditions are less likely than not related to her service as highly probative medical evidence on this point.  The examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records.  The examiners noted the Veteran's pertinent history and provided a reasoned analysis.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he/she reviewed prior clinical records and other evidence). 

To the extent that the Veteran has asserted that her back disorder is directly related to her service, the Board finds the medical opinions of the VA examiners to be of significantly greater probative value.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Thus, the Board has also considered the lay statements of record, to include the Veteran's assertion that she injured her back during an in-service fall down the stairs.  Here, the Veteran is competent to report her observations and relate what she was told by medical professionals.  Jandreau, supra.  Of note, the Veteran has not indicated that a medical professional provided her with a diagnosis during service or immediately thereafter.

The Veteran's lay evidence of continuity is far less probative than the opinions of the VA professionals, as the VA medical opinions are far more detailed and reasoned; thus warranting a greater probative value.  While the Veteran has generally asserted a continuity of symptoms, the Board notes that the Veteran originally claimed service connection as secondary to a service-connected left knee condition.  The Board finds that the probative value of the general lay assertions is outweighed by the clinical evidence of record.  In addition, the normal February 1991 separation examination and specific denial of recurrent back pain, accompanied by the lack of any notation of back pain in treatment records until many years after service undermine the assertion that she has been experiencing back pain since discharge. 

In sum, there is no reliable evidence linking the Veteran's diagnosed back disorders to service.  The contemporaneous records establish that the spine was normal at service separation and the Veteran denied recurrent back pain at that time, there were no manifestations of lumbar spondylosis or any other relevant back condition within one year of separation, and lumbar spondylosis was first manifest many years after service separation.  In essence, the evidence establishes that the Veteran had a normal spine upon separation and experienced the onset of back symptoms many years after service. The Board finds the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran and the self-reported history of continuity. The Board finds that the preponderance of the evidence is against a direct relation and the claim must be denied on a direct basis.

With respect to the Veteran's secondary service connection claim, the Board will now address whether the Veteran's diagnosed back disorders were caused or aggravated beyond their natural progression by her service-connected left knee.  As noted, the Veteran has now stated that her back disorder is not related to her left knee, including at the April 2016 hearing.  

The July 2009 VA examiner concluded that the Veteran's knee condition is not causing her back condition, as she did not have a severely altered gait.  The examiner elaborated that "[r]eview of orthopedic literature reveals no peer reviewed studies to support the contention that a left ACL tear would cause any sort of lumbar condition unless there was a severely altered gait."  As previously noted, the examiner concluded that the Veteran's back condition was more likely than not the result of "aging, obesity, musculoskeletal deconditioning and a genetic predispositions to developing a myofascial lumbar syndrome."  

The June 2015 VA examiner concluded that the Veteran's back condition was less likely than not either caused by or aggravated by the service-connected left knee.  The examiner noted that there was no history of back pain which could be related to the left knee and "nothing in medical literature to relate ACL injury to the production of any aforementioned back pathologies."

The Board again acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge, e.g., an injury during active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Buchanan, supra; Jandreau, supra.  However, generic lay statements linking the Veteran's back condition to her service-connected knee, which she has since retracted, do not establish either causation or aggravation.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking her back conditions and left knee have been presented.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran's current back disorders were not caused by or aggravated by her service-connected left knee.  The Board finds that the Veteran's lay statement are outweighed by the VA examiners' medical opinions as they were based on consideration of the Veteran's contentions, reviews of medical records, and their medical expertise.

The Board finds that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed back conditions are directly related to service, or in the alternative, secondary to a service-connected left knee disability, and the claim must be denied.




ORDER

Entitlement to service connection for a back disability, to include as secondary to a service-connected left knee disability, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


